Exhibit 2.1 AGREEMENT AND PLAN OF MERGER By and Among AMERICAN REALTY CAPITAL PROPERTIES, INC., ARC PROPERTIES OPERATING PARTNERSHIP, L.P. , SAFARI ACQUISITION, LLC, CAPLEASE, INC., CAPLEASE, LP and CLF OP GENERAL PARTNER LLC Dated as of May 28, 2013 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.1 Definitions 2 ARTICLE II THE MERGERS 15 Section 2.1 The Mergers 15 Section 2.2 Closing 15 Section 2.3 Effective Time 16 Section 2.4 Organizational Documents of the Surviving Entity and the Surviving Partnership 17 Section 2.5 Tax Consequences 17 ARTICLE III EFFECT OF THE MERGERS 17 Section 3.1 Effect of the Mergers 17 Section 3.2 Exchange Fund; Exchange Agent 19 Section 3.3 Equity Awards 21 Section 3.4 Withholding Rights 22 Section 3.5 Lost Certificates 23 Section 3.6 Dissenters’ Rights 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY PARTIES 23 Section 4.1 Organization and Qualification; Subsidiaries 23 Section 4.2 Organizational Documents 24 Section 4.3 Capital Structure 25 Section 4.4 Authority 27 Section 4.5 No Conflict; Required Filings and Consents 27 Section 4.6 Permits; Compliance With Law 28 Section 4.7 SEC Filings; Financial Statements 29 Section 4.8 Disclosure Documents 31 Section 4.9 Absence of Certain Changes or Events 31 Section 4.10 Employee Benefit Plans 32 Section 4.11 Labor and Other Employment Matters 35 Section 4.12 Material Contracts 36 Section 4.13 Litigation 37 Section 4.14 Environmental Matters 38 Section 4.15 Intellectual Property 39 Section 4.16 Properties 39 Section 4.17 Taxes 44 Section 4.18 Insurance 47 Section 4.19 Opinions of Financial Advisors 47 Section 4.20 Takeover Statutes 47 Section 4.21 Vote Required 47 Section 4.22 Brokers 48 i Section 4.23 Investment Company Act 48 Section 4.24 Affiliate Transactions 48 Section 4.25 Mortgage Backed Securities 48 Section 4.26 Mortgage Loans 49 Section 4.27 No Other Representations or Warranties 50 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PARENT PARTIES 50 Section 5.1 Organization and Qualification 50 Section 5.2 Authority 51 Section 5.3 No Conflict; Required Filings and Consents 51 Section 5.4 Disclosure Documents 52 Section 5.5 Litigation 52 Section 5.6 Vote Required 52 Section 5.7 Brokers 52 Section 5.8 Sufficient Funds 52 Section 5.9 Ownership of Merger Sub; No Prior Activities 53 Section 5.10 Ownership of Company Common Stock 53 Section 5.11 No Other Representations or Warranties 53 ARTICLE VI COVENANTS AND AGREEMENTS 53 Section 6.1 Conduct of Business by the Company Parties 53 Section 6.2 Payoff Letters 59 Section 6.3 Preparation of Proxy Statement; Company Stockholder Meeting 59 Section 6.4 Access to Information; Confidentiality 60 Section 6.5 Company Acquisition Proposals 62 Section 6.6 Appropriate Action; Consents; Filings 68 Section 6.7 Notification of Certain Matters; Transaction Litigation 70 Section 6.8 Public Announcements 70 Section 6.9 Directors’ and Officers’ Indemnification and Insurance 71 Section 6.10 Termination of Certain Obligations 73 Section 6.11 Dividends 74 Section 6.12 Merger Sub; Operating Partnerships; Company OP General Partner 74 Section 6.13 Section16 Matters 74 Section 6.14 Voting of Shares 74 Section 6.15 Derivatives 74 Section 6.16 Pending Acquisitions 74 Section 6.17 Joint Venture 75 Section 6.18 Company Preferred Stock 75 Section 6.19 Convertible Notes; Trust Preferred Securities 75 Section 6.20 FIRPTA 77 Section 6.21 Taxable REIT Subsidiary 77 Section 6.22 Transition Services 77 ARTICLE VII CONDITIONS 77 Section 7.1 Conditions to the Obligations of Each Party 77 ii Section 7.2 Conditions to the Obligations of the Parent Parties 78 Section 7.3 Conditions to the Obligations of the Company Parties 79 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 79 Section 8.1 Termination 79 Section 8.2 Effect of Termination 81 Section 8.3 Termination Fee 82 Section 8.4 Amendment 84 Section 8.5 Waiver 84 Section 8.6 Fees and Expenses 85 Section 8.7 Transfer Taxes 85 ARTICLE IX GENERAL PROVISIONS 85 Section 9.1 Non-Survival of Representations and Warranties 85 Section 9.2 Notices 85 Section 9.3 Interpretation; Certain Definitions 87 Section 9.4 Severability 87 Section 9.5 Assignment; Delegation 87 Section 9.6 Entire Agreement 88 Section 9.7 No Third-Party Beneficiaries 88 Section 9.8 Specific Performance 88 Section 9.9 Counterparts 88 Section 9.10 Governing Law 88 Section 9.11 Consent to Jurisdiction 89 Section 9.12 WAIVER OF JURY TRIAL 89 Exhibit A – Voting Agreement iii AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER, dated as of May 28, 2013 (this “ Agreement ”), is made by and among American Realty Capital Properties, Inc., a Maryland corporation (“ Parent ”), ARC Properties Operating Partnership, L.P., a Delaware limited partnership and the operating partnership of Parent (the “ Parent Operating Partnership ”), Safari Acquisition, LLC, a Delaware limited liability company and a direct wholly owned subsidiary of Parent (“ Merger Sub ”), CapLease, Inc., a Maryland corporation (the “ Company ”), Caplease, LP, a Delaware limited partnership and the operating partnership of the Company (the “ Company Operating Partnership ”), and CLF OP General Partner LLC, a Delaware limited liability company, a direct wholly owned subsidiary of the Company and the sole general partner of the Company Operating Partnership (the “ Company OP General Partner ”). W I T N E S S E T H : WHEREAS, the Company is a Maryland corporation organized and operating as a real estate investment trust for U.S. federal income tax purposes that holds interests in properties directly and indirectly through the Company Operating Partnership; WHEREAS, Parent is a Maryland corporation organized and operating as a real estate investment trust for U.S. federal income tax purposes that holds interests in properties through the Parent Operating Partnership and is the sole general partner of the Parent Operating Partnership; WHEREAS, the parties hereto wish to effect a business combination transaction in which (i) the Company will be merged with and into Merger Sub, with Merger Sub being the surviving entity (the “ Merger ”), and each outstanding share of (A) common stock, $0.01 par value per share (the “ Company Common Stock ”), of the Company, and (B) preferred stock, $0.01 par value per share (the “ Company Preferred Stock ”), of the Company, which Company Preferred Stock consists of (x) 8.125% SeriesA Cumulative Redeemable Preferred Stock (the “ SeriesA Preferred Stock ”), (y) 8.375% SeriesB Cumulative Redeemable Preferred Stock (the “ SeriesB Preferred Stock ”) and (z) 7.25% SeriesC Cumulative Redeemable Preferred Stock (the “ SeriesC Preferred Stock ”), will be converted into the right to receive the applicable Merger Consideration (as defined herein), upon the terms and subject to the conditions set forth in this Agreement and in accordance with the MGCL and the DLLCA, and (ii) the Company Operating Partnership will be merged with and into the Parent Operating Partnership, with the Parent Operating Partnership being the surviving entity (the “ Partnership Merger ” and together with the Merger, the “ Mergers ”), and each outstanding Class B Unit will be converted into the right to receive the Partnership Merger Consideration, upon the terms and subject to the conditions set forth in this Agreement and in accordance with the DRULPA; WHEREAS, the Company Board and the Parent Board have each separately approved this Agreement, the Merger and the other transactions contemplated by this Agreement and declared that this Agreement, the Merger and the other transactions contemplated by this Agreement are advisable; WHEREAS, the Company OP General Partner, as the sole general partner of the Company Operating Partnership, and Parent, as the sole general partner of the Parent Operating Partnership, have each separately approved this Agreement, the Partnership Merger and the other transactions contemplated by this Agreement and declared that this Agreement, the Partnership Merger and the other transactions contemplated by this Agreement are advisable; WHEREAS, the Company Board has directed that the Merger and the other transactions contemplated by this Agreement be submitted for consideration at a meeting of the holders of the Company Common Stock and has resolved to recommend that the holders of the Company Common Stock vote to approve the Merger and the other transactions contemplated by this Agreement; WHEREAS, Parent, in its capacity as the sole member of Merger Sub, has taken all actions required for the execution of this Agreement by Merger Sub and to adopt and approve this Agreement and to approve the consummation by Merger Sub of the Merger and the other transactions contemplated by this Agreement; WHEREAS, as a condition and inducement to the Parent Parties’ willingness to enter into this Agreement, simultaneously with the execution and delivery of this Agreement, each of the stockholders of the Company listed on Exhibit A hereto have, in their capacity as stockholders of the Company, executed and delivered to Parent a Stockholder Voting Agreement pursuant to which each such stockholder has agreed to vote to approve the Merger and the other transactions contemplated by this Agreement; and WHEREAS, each of the parties hereto desire to make certain representations, warranties, covenants and agreements in connection with the Mergers, and also to prescribe various conditions to the Mergers. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties and covenants and subject to the conditions herein contained, and intending to be legally bound hereby, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions . (a)For purposes of this Agreement: “ Acceptable Confidentiality Agreement ” shall mean a confidentiality agreement that contains provisions as to the treatment of confidential information that are no less favorable in any material respect to the Company than those contained in the Confidentiality Agreement (except for such changes necessary for the Company to comply with its obligations under this Agreement). “ Action ” shall mean any claim, action, suit, proceeding, arbitration, mediation or other investigation. 2 “ Affiliate ” of a specified Person shall mean a Person who, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such specified Person. “ Books and Records ” means all of the books, records, files, data and information, whether in hard copy or digital format, including organizational documents, leases, debt related documents, title policies, environmental reports, financial and accounting records, Tax records, credit and collection records, correspondence and miscellaneous records with respect to tenants and all other general correspondence, in each case relating to the Company, a Company Subsidiary or their respective businesses. “ Business Day ” shall mean any day other than a Saturday, a Sunday or a day on which all banking institutions in New York, New York are authorized or obligated by Law or executive order to close. “ Class A Unit ” shall mean a Partnership Unit designated by the Company Operating Partnership as a Class A Unit under the Company Partnership Agreement. “ Class B Unit ” shall mean a Partnership Unit designated by the Company Operating Partnership as a Class B Unit under the Company Partnership Agreement. “ Code ” shall mean the U.S. Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder. “ Company Benefit Plan ” shall mean each “employee benefit plan” (within the meaning of Section3(3) of ERISA) and each employment, consulting, collective bargaining, termination, severance, change in control, separation, salary continuation, retention, stock option, restricted stock or other equity awards, stock purchase, deferred compensation, bonus, incentive compensation, profit sharing, commission, fringe benefit, tuition, scholarship, relocation, service award, company car, payroll practice, health, medical, dental, disability, accident, life insurance, welfare benefit, cafeteria, vacation, paid time off, perquisite, retirement, pension, or savings or any other compensation or employee benefit plan, agreement, program, policy or other arrangement, whether or not subject to ERISA and whether written or unwritten, insured or self-insured or domestic or foreign, in each case established, sponsored, maintained or contributed to, or required to be maintained or contributed to, or with respect to which any obligation to contribute has or had been undertaken by the Company, any Company Subsidiary or any ERISA Affiliate or with respect to which the Company, any Company Subsidiary or any ERISA Affiliate may have or has had any obligation or liability (whether actual or contingent), in any case on behalf of any employee, officer, director, stockholder or other service provider of the Company or any Company Subsidiary (whether current, former or retired) or their beneficiaries. “ Company Employee ” shall mean each employee of the Company and/or any Company Subsidiary. “ Company Financial Advisors ” shall mean Wells Fargo Securities, LLC and Houlihan Lokey Financial Advisors, Inc. 3 “ Company Material Adverse Effect ” shall mean any event, circumstance, change or effect (a)that is material and adverse to the business, assets, properties, liabilities, financial condition or results of operations of the Company and the Company Subsidiaries, taken as a whole, or (b)that will, or would reasonably be expected to, prevent or materially impair the ability of the Company Parties to consummate the Mergers before the Outside Date; provided , however , that for purposes of clause(a) “Company Material Adverse Effect” shall not include any event, circumstance, change or effect to the extent arising out of or resulting from (i)any failure of the Company to meet any projections or forecasts or any decrease in the market price of the Company Common Stock or Company Preferred Stock (it being understood and agreed that any event, circumstance, change or effect giving rise to such failure or decrease shall be taken into account in determining whether there has been a Company Material Adverse Effect), (ii)any events, circumstances, changes or effects that affect the commercial real estate REIT industry generally, (iii)any changes in the United States or global economy or capital, financial or securities markets generally, including changes in interest or exchange rates, (iv)any changes in legal or regulatory conditions, (v)the commencement, escalation or worsening of a war or armed hostilities or the occurrence of acts of terrorism or sabotage, (vi)the negotiation, execution or announcement of this Agreement, or the consummation or anticipation of the Mergers or other transactions contemplated hereby, (vii)the taking of any action expressly required by, or the failure to take any action expressly prohibited by, this Agreement, or the taking of any action at the written request or with the prior written consent of an executive officer of Parent, (viii)fires, earthquakes, tornadoes, hurricanes, floods or other weather-related events or natural disasters, (ix)any damage or destruction of any Company Property that is substantially covered by insurance or (x)changes in Law or GAAP, which in the case of each of clauses(ii), (iii), (iv), (v) and (x) do not adversely affect the Company and the Company Subsidiaries, taken as a whole, in a materially disproportionate manner relative to other similarly situated participants in the commercial real estate REIT industry in the United States. “ Company Office Lease ” shall mean the Office Lease, dated as of April 19, 2006, by and between Trizechahn 1065 Avenue of the Americas Property Owner LLC, as landlord, and the Company, as tenant, as amended, modified or supplemented through the date hereof, for the entire 23 rd Floor of the building located at 1065 Avenue of the Americas, New York, NY 10018. “ Company Option ” shall mean any option to purchase shares of Company Common Stock under a Company Stock Plan or otherwise. “ Company Parties ” shall mean the Company, the Company Operating Partnership and the Company OP General Partner. “ Company Partnership Agreement ” shall mean the First Amended and Restated Limited Partnership Agreement of the Company Operating Partnership, entered into June 13, 2006, as amended, modified or supplemented through the date hereof. “ Company Performance Share ” shall mean any performance share award that may be settled in Company Common Stock upon achievement of performance metrics granted pursuant to a Company Stock Plan. 4 “ Company Restricted Stock ” shall mean any shares of Company Common Stock granted pursuant to a Company Stock Plan or otherwise that are subject to restrictions on transfer and/or risk of forfeiture. “ Company Stock Plans ” shall mean the Company’s 2004 Stock Incentive Plan and any other plan or arrangement pursuant to which the Company may grant or issue, or has granted or issued, equity incentive awards. “ Company Stockholder Meeting ” shall mean the meeting of the holders of shares of Company Common Stock for the purpose of seeking the Company Stockholder Approval, including any postponement or adjournment thereof. “ Company Subsidiary ” shall mean (a)any corporation of which more than fifty percent (50%) of the outstanding voting securities is, directly or indirectly, owned by the Company, and (b)any partnership, limited liability company, joint venture or other entity of which more than fifty percent (50%) of the total equity interest is, directly or indirectly, owned by the Company or of which the Company or any Company Subsidiary is a general partner, manager, managing member or the equivalent, including the Company Operating Partnership and the Company OP General Partner. “ Confidentiality Agreement ” shall mean the letter agreement, dated March 12, 2013, as amended from time to time, between the Company and Parent. “ control ” (including the terms “controlled by” and “under common control with”) shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, as trustee or executor, by contract or otherwise. “ Convertible Notes ” shall mean the 7.50% Convertible Senior Notes due 2027 issued by the Company pursuant to the terms of the Indenture. “ Delaware Secretary ” shall mean the Secretary of State of the State of Delaware. “
